Review of an order of the New York State Liquor Authority suspending the liquor license of the petitioner A1 Del Monico, Inc. The petitioner was charged by respondents with having violated the provisions of the Alcoholic Beverage Control Law and the rules of the State Liquor Authority in that it violated section 106, subdivision 6, of the Alcoholic Beverage Control Law, having permitted gambling in licensed premises. The evidence produced at the hearing was wholly insufficient to sustain the charges and the determination of the State Liquor Authority should be annulled. Determination of the State Liquor Authority annulled, with fifty dollars costs and disbursements. Crapser, Bliss, Sehenck and Foster, JJ., concur; Hill, P. J., dissents.